Citation Nr: 0213374	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964, and reported active duty from November 1990 to April 
1991 in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. The veteran does not have PTSD that is linked to his 
military service.


CONCLUSION OF LAW

PTSD was not incurred in nor aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the December 
1997 rating decision, and the April 1998 Statement of the 
Case (SOC), of what would be necessary, evidentiary wise, to 
grant the veteran's claim.  The notices sent to the veteran 
discussed the available evidence and informed him that 
service connection for PTSD was being denied because he did 
not have a clear diagnosis of PTSD that could be linked to 
his military service.  The veteran was also sent a copy of 
the Board's remand decision dated in May 1999 which informed 
him that more information regarding his stressors was needed, 
and the RO sent a letter to the veteran dated in May 2002 
indicating that more information was needed with respect to 
his stressors in service and that failure to provide the 
information could adversely affect his claim.  The veteran 
responded to the May 2002 letter with a statement indicating 
that he did not wish to provide additional information.  

The Board concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate his 
claims, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board notes that the May 1999 remand indicates 
that a Supplemental Statement of the Case (SSOC) was to be 
issued if the benefit sought remained denied.  However, there 
was no additional evidence obtained pursuant to the remand.  
Therefore, an SSOC would have been a mere duplication of the 
previous SOC.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard the veteran was sent a letter dated in May 2002 
that informed him of what evidence was needed to be gathered 
by the veteran and what evidence needed to be gathered by the 
RO (specifically the RO asked for additional evidence 
regarding the veteran's claimed in-service stressors).  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The veteran responded to 
this letter with a statement indicating he did not wish to 
present additional evidence and wanted the claim evaluated 
based on the evidence previously provided.  

The RO gathered the veteran's service medical records.  The 
veteran provided a statement dated in November 1997 that 
indicated his claimed stressors.  The veteran provided a 
report from his private physician, Dr. Rodriguez-Nieves.  The 
veteran was provided a VA examination in November 1997.  The 
veteran has not indicated that there is other relevant 
evidence available.  The Board notes that the RO did not 
attempt to contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) with respect to his 
claimed stressors.  The Board finds that this decision by the 
RO was reasonable in light of the vague nature of the 
veteran's claimed stressors, and the failure of the veteran 
to respond to the May 2002 letter seeking additional details 
regarding his stressors.  Thus the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
evidence regarding the claimed disability.  In fact, it 
appears that all such relevant evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001). If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record includes a diagnosis of PTSD.  Though the 
veteran's service medical records are negative for any 
findings of PTSD, the veteran has submitted a medical report 
from his private physician, Dr. Rodriguez-Nieves, who has 
indicated a diagnosis of PTSD.  For purposes of adjudication 
, the Board is satisfied that the first requirement for 
service connection is met.  

As discussed previously, the veteran's stressors have not 
been corroborated by any source and are so vague as to be 
unverifiable.  He claims to have been harassed by his 
superiors, left at a solitary post for 6 hours every day and 
being fed only "sea-rations" for several months during the 
winter up in the hills and hearing gunshots over his head at 
times.  He did not refer to specific dates, places, 
individuals involved or other details that would have 
facilitated verifying any claimed stressor.  Therefore, the 
second criterion for a grant of service connection for PTSD 
is not satisfied.  

Dr. Rodriguez-Nieves based his diagnosis of PTSD on stressors 
that the veteran reportedly experienced while in the Persian 
Gulf from 1990 to 1991.  There is no indication of a link to 
his prior service in Germany.  The veteran has claimed 
stressors related to his service in Germany during the 1960's 
as evidenced by his stressor statement dated in November 
1997.  The veteran has not claimed any stressors related to 
his Persian Gulf service.  The lack of any link to his 
claimed stressors means that Dr. Rodriguez-Nieves' opinion 
does not satisfy the third criterion that must be met to 
prosecute a claim of service connection for PTSD.  

The veteran did undergo a VA psychiatric examination in 
November 1997.  The examiner reviewed the claims folder as 
well as the opinion of Dr. Rodriguez-Nieves.  After 
examination, the VA examiner determined that the veteran was 
not suffering from PTSD or any other gross psychiatric 
disorder.  This examination is given great probative weight 
because it is clear that the examiner reviewed the entire 
claims folder as well as the opinion of Dr. Rodriguez-Nieves.  
At no point has there been a diagnosis of PTSD linked to the 
actual stressors claimed by the veteran relating to service 
in Germany in the 1960s.

Based on the above, the Board finds the veteran has presented 
no competent medical evidence showing that he has PTSD that 
is related to his active service.  Accordingly, service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.304 
(2001).


ORDER

Entitlement to service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

